         Case 1:17-cr-00611-AT Document 738 Filed 08/04/21 Page 1 of 1

                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: _________________
                                                                 DATE FILED: 8/4/2021 _

              -against-
                                                                       17 Cr. 611-8 (AT)
CHRISTOPHER HOWARD,
                                                                           ORDER
                          Defendant.
ANALISA TORRES, District Judge:

        Pursuant to the remand from the Court of Appeals for the Second Circuit, ECF No.
736, the Court sets this matter for resentencing on October 19, 2021, at 11:00 a.m. By
October 5, 2021, Defendant shall file his sentencing submission. By October 12, 2021, the
Government shall file its sentencing submission. The Court will direct the United States
Probation Office to prepare a new presentence report reflecting the additional convictions
described in the Second Circuit’s decision.

       SO ORDERED.

Dated: August 4, 2021
       New York, New York
